GAS 245B          (Rev. 06/18) Judgment in a Criminal Case                                                                    CM r-
DC Probation                                                                                                                  1 1 ...
                                                                                                                     I! C   nio-r




                                          United States District Court
                                                      SOUTHERN DISTRICT OF GEORGIA
                                                                                                                    20i9DEC I       PM k-
                                                           AUGUSTA DIVISION

               UNITED STATES OF AMERICA                                               JUDGMENT IN A
                                   V.

                         Mistahou Batisa
                                                                                      Case Number:             l:19CR00018-3

                                                                                      USM Number:              22959-021

                                                                                      Grant K. Usry
                                                                                      Defendant's Attorney
THE DEFENDANT:

^ pleaded guilty to a lesser included offense of Count 4s.
□ pleaded nolo contendere to Count(s)                          which was accepted by the court.
□ was found guilty on Count(s)                          after a plea of not guilty.

The defendant is adjudicated guilty of this offense:

Title & Section                   Nature of Offense                                                                  Offense Ended          Count


21 U.S.C. § 844                   Possession of alprazolam and oxycodone                                             August 17, 2017         4s


      The defendant is sentenced as provided in pages 2 through                6      of this judgment. The sentence is imposed pursuant to the
Sentencing Reform Act of 1984.
□ The defendant has been found not guilty on Count(s)

El Count is is dismissed on the motion of the United States.

          It is ordered that the defendant must notify the United States Attorney for this district within 30 days of any change of name,
residence, or mailing address until all fines, restitution, costs, and special assessments imposed by this judgment are fully paid. If ordered to
pay restitution, the defendant must notify the Court and United States Attorney of material changes in economic circumstances.

                                                                              December 10, 2019
                                                                              Date of Imposition of Judgment




                                                                              Signature of Juflge


                                                                                          )AL HALL, CHIEF JUDGE
                                                                              UNITED STATES DISTRICT COURT
                                                                              SOUTHERN DISTRICT OF GEORGIA
                                                                              Name and Title of Judge


                                                                                        ^2/ ij/2arf
                                                                              Date
 GAS 245B             (Rev. 06/18)Judgment in a Criminal Case                                                        Judgment — Page 2 of6
 DC Probation


 DEFENDANT:                  Mistahou Batiga
 CASE NUMBER:                l:19CR00018-3



                                                                PROBATION

You are hereby sentenced to probation for a term of: 3 years.

                                                          MANDATORY CONDITIONS

    1.   You must not commit another federal, state, or local crime.
    2. You must not unlawfully possess a controlled substance.
    3. You must refrain from any unlawful use of a controlled substance. You must submit to 1 drug test within 15 days of release from
         imprisonment and at least 2 periodic drug tests thereafter, as determined by the court.
             □ The above drug testing condition is suspended, based on the court's determination that you pose a low risk of future
                substance abuse, (check ifapplicable)
    4.   El You must cooperate in the collection of DNA as directed by the probation officer, (check ifapplicable)
    5.   □ You must comply with the requirements of the Sex Offender Registration and Notification Act (34 U.S.C. § 20901, et seq.) as
         directed by the probation officer, the Bureau of Prisons, or any state sex offender registration agency in which you reside, work, are
         a student, or were convicted of a qualifying offense, (check ifapplicable)
    6.   □ You must participate in an approved program for domestic violence, (check ifapplicable)
    7.   □ You must make restitution in accordance with 18 U.S.C. §§ 2248,2259,2264,2327,3663, 3663A, and 3664. (check ifapplicable)
    8.   You must pay the assessment imposed in accordance with 18 U.S.C. § 3013.
    9. If this judgment imposes a fine, you must pay in accordance with the Schedule of Payments sheet of this judgment.
    10. You must notify the court of any material change in your economic circumstances that might affect your ability to pay restitution,
        fines, or special assessments.

You must comply with the standard conditions that have been adopted by this court as well as with any other conditions on the attached page.
 GAS 245B          (Rev.06/18) Judgment in a Criminal Case                                                       Judgment — Page 3 of6
 DC Probation


 DEFENDANT:               Mistahou Batiga
 CASE NUMBER:             1:19CR00018-3



                                            STANDARD CONDITIONS OF SUPERVISION

As part of your probation, you must comply with the following standard conditions of supervision. These conditions are imposed because
they establish the basic expectations for your behavior while on supervision and identify the minimum tools needed by probation officers to
keep informed, report to the court about, and bring about improvements in your conduct and condition.

    1. You must report to the probation office in the federal judicial district where you are authorized to reside within 72 hours of the time
       you were sentenced, unless the probation officer instructs you to report to a different probation office or within a different time
        frame.
    2. After initially reporting to the probation office, you will receive instructions from the court or the probation officer about how and
       when you must report to the probation officer, and you must report to the probation officer as instructed.
    3. You must not knowingly leave the federal Judicial district where you are authorized to reside without first getting permission from
       the court or the probation officer.
    4. You must answer truthfully the questions asked by your probation officer.
    5. You must live at a place approved by the probation officer. If you plan to change where you live or anything about your living
       arrangements (such as the people you live with), you must notify the probation officer at least 10 days before the change. If
       notifying the probation officer in advance is not possible due to unanticipated circumstances, you must notify the probation officer
       within 72 hours of becoming aware ofa change or expected change.
    6. You must allow the probation officer to visit you at any time at your home or elsewhere, and you must permit the probation officer
       to take any items prohibited by the conditions of your supervision that he or she observes in plain view.
    7. You must work full time (at least 30 hours per week) at a lawful type of employment, unless the probation officer excuses you from
       doing so. If you do not have full-time employment you must try to find full-time employment, unless the probation officer excuses
       you from doing so. If you plan to change where you work or anything about your work (such as your position or your job
       responsibilities), you must notify the probation officer at least 10 days before the change. If notifying the probation officer at least
       10 days in advance is not possible due to unanticipated circumstances, you must notify the probation officer within 72 hours of
         becoming aware of a change or expected change.
    8. You must not communicate or interact with someone you know is engaged in criminal activity. If you know someone has been
        convicted of a felony, you must not knowingly communicate or interact with that person without first getting the permission of the
         probation officer.
    9. If you are arrested or questioned by a law enforcement officer, you must notify the probation officer within 72 hours.
    10. You must not own, possess, or have access to a firearm, ammunition, destructive device, or dangerous weapon (i.e. anything that
        was designed, or was modified for, the specific purpose of causing bodily injury or death to another person such as a nunchakus or
        tasers).
    11. You must not act or make any agreement with a law enforcement agency to act as a confidential human source or informant without
        first getting permission from the court.
    12. If the probation officer determines that you pose a risk to another person (including an organization), the probation officer may
        require you to notify the person about the risk and you must comply with that instruction. The probation officer may contact the
        person and confirm that you have notified that person about the risk.
    13. You must follow the instructions ofthe probation officer related to the conditions of supervision.

U.S. Probation Office Use Only

A U.S. probation officer has instructed me on the conditions specified by the court and has provide me with a written copy of this judgment
containing these conditions. For further information regarding these conditions, see Overview of Probation and Supervised Release
Conditions, available at: www.uscourts.gov.

Defendant's Signature                                                                     Date
GAS 245B         (Rev. 06/18)Judgment in a Criminal Case                                                     Judgment — Page 4 of6
DC Probation


DEFENDANT:              Mistahou Batiga
CASE NUMBER:            1:19CR00018-3




                                          SPECIAL CONDITIONS OF SUPERVISION


  1. You must submit to substance abuse testing to determine if you have used a prohibited substance. You must not attempt to
      obstruct or tamper with the testing methods.

 2. You must provide the probation officer with access to any requested financial information and authorize the release of any
    financial information. The probation office may share financial information with the U.S. Attorney's Office.

 3. You must pay the financial penalty in accordance with the Schedule of Payments sheet of this judgment. You must also notify
    the court ofany changes in economic circumstances that might affect the ability to pay this financial penalty.

 4. You must submit your person, property, house, residence, office, vehicle, papers, computers (as defined in 18 U.S.C. §
    1030(e)(1)), other electronic communications or data storage devices or media, to a search conducted by a United States
    probation officer. Failure to submit to a search may be grounds for revocation of release. You must warn any other occupants
    that the premises may be subject to searches pursuant to this condition. The probation officer may conduct a search under this
    condition only when reasonable suspicion exists that you have violated a condition of supervision and that the areas to be
    searched contain evidence ofthis violation. Any search must be conducted at a reasonable time and in a reasonable manner.

 5. A curfew is imposed as a special condition of supervised release. You must comply with the conditions of a curfew from 10:00
    p.m. until 6:00 a.m. for the period of supervision. During this time, you will remain at your place of residence at all times and
    shall not leave except when such leave is approved in advance by the probation officer.
GAS 245B             (Rev.06/18) Judgment in a Criminal Case                                                         Judgment — Page 5 of6
DC Probation


DEFENDANT:                  Mistahou Batiga
CASE NUMBER:                1:19CR00018-3



                                                  CRIMINAL MONETARY PENALTIES

    The defendant must pay the total criminal monetary penalties under the schedule of payments.

                        Assessment         JVTA Assessment *                Fine                            Restitution
TOTALS                  $25                Not applicable                   $1,000                          Not applicable

□      The determination of restitution is deferred until                            . kci Amended Judgment in a Criminal Case (A0245C)
       will be entered after such determination.


□      The defendant must make restitution (including community restitution) to the following payees in the amount listed below.

       If the defendant makes a partial payment, each payee shall receive an approximately proportioned payment, unless specified
       otherwise in the priority order or percentage payment column below. However, pursuant to 18 U.S.C. § 3664(i), all nonfederal
       victims must be paid before the United States is paid.

Name of Payee                                  Total Loss**                    Restitution Ordered                   Priority or Percentage




TOTALS


□      Restitution amount ordered pursuant to plea agreement $

□      The defendant must pay interest on restitution and a fine of more than $2,500, unless the restitution or fine is paid in full before the
       fifteenth day after the date of the judgment, pursuant to 18 U.S.C. § 3612(f). All of the payment options on the schedule of
       payments may be subject to penalties for delinquency and default, pursuant to 18 U.S.C. § 3612(g).

□      The court determined that the defendant does not have the ability to pay interest and it is ordered that:

      □        the interest requirement is waived for the       □   fine     □ restitution.
      □        the interest requirement for the        □ fine       □ restitution is modified as follows:


* Justice for Victims of Trafficking Act of 2015, Pub, L. No. 114-22.
** Findings for the total amount of losses are required under Chapters 109A, 110, 1 lOA, and 113A of Title 18 for offenses committed on
or after September 13,1994, but before April 23, 1996.
GAS 245B          (Rev.06/18) Judgment in a Criminal Case                                                            Judgment — Page 6 of6
DC Probation


DEFEN DANT:                Mistahou Batiga
CASE NUMBER:               1:19CR00018-3



                                                      SCHEDULE OF PAYMENTS

Having assessed the defendant's ability to pay, payment ofthe total criminal monetary penalties is due as follows:

A    13 Lump sum payment of$25 is due immediately, balance due

           □    not later than                                    , or
           13   in accordance       |3 C,     □ D,          □ E, or      □ F below; or

B    □     Payment to begin immediately (may be combined with               DC,          □ D, or       □ F below); or

C    El                equal Monthly installments of $50 over a period of 20 months to commence 30 days after the date of this judgment,
D    □ Payment in equal                       (e.g., weekly, monthly, quarterly) installments of $                        over a period of
                    (e.g., months or years), to commence                       (e.g., BO or 60 days) after release from imprisonment to a
           term of supervision; or

E     □ Payment during the term of supervised release will commence within                   (e.g., 30 or 60 days) after release from
        imprisonment. The court will set the payment plan based on an assessment of the defendant's ability to pay at that time; or
F     □    Special instructions regarding the payment of criminal monetary penalties:




Unless the court has expressly ordered otherwise, if this judgment imposes imprisonment, payment of criminal monetary penalties is due
during imprisonment. All criminal monetary penalties, except those payments made through the Federal Bureau of Prisons' Inmate Financial
Responsibility Program, are made to the clerk of the court.

The defendant shall receive credit for all payments previously made toward any criminal monetary penalties imposed.

□      Joint and Several
       Defendant and Co-Defendant Names and Case Numbers (including defendant number). Total Amount, Joint and Several Amount,
       and corresponding payee, if appropriate.



□      The defendant shall pay the cost of prosecution.
□      The defendant shall pay the following court cost(s):
□      The defendant shall forfeit the defendant's interest in the following property to the United States:

Payments shall be applied in the following order: (1) assessment, (2) restitution principal, (3) restitution interest, (4) fine principal,
(5) fine interest, (6) community restitution, (7) JVTA Assessment, (8) penalties, and (9) costs, including cost of prosecution and court costs.
